UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-5053



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAKUSHAMARI GOZO, a/k/a Edward M. Gozo,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CR-02-390-CCB)


Submitted:   June 12, 2006                 Decided:   June 27, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland, for Appellant. Rod J. Rosenstein, United States Attorney,
Bonnie S. Greenberg, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Makushamari Gozo pled guilty to six counts of bank fraud,

two counts of mail fraud, and one count of wire fraud.      He was

sentenced to concurrent terms of fifty-seven months’ imprisonment

on each count.   Gozo appeals his sentence, and his attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), asserting that Gozo was sentenced in violation of United

States v. Booker, 543 U.S. 220 (2005).   In his pro se supplemental

brief, Gozo disputes the calculation of his sentence, claiming that

the district court erred in imposing certain enhancements. Because

Gozo’s plea agreement contained a waiver of his right to appeal his

sentence within the guidelines, we dismiss the appeal and deny

Gozo’s motion to remand.

          A defendant may waive his right to appeal his sentence as

part of a plea agreement.   United States v. Wiggins, 905 F.2d 51,

53 (4th Cir. 1990).    The waiver must be knowing and voluntary.

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000); United

States v. Wessells, 936 F.2d 165, 168 (4th Cir. 1991).   This court

reviews de novo the validity of a waiver.   United States v. Marin,

961 F.2d 493, 496 (4th Cir. 1992).     In his plea agreement, Gozo

waived his right to appeal his sentence and “any issues that relate

to the establishment of the guidelines range, reserving only the

right to appeal from an upward or downward departure from the

guidelines range that is established at sentencing.”


                               - 2 -
           Upon our review of the Fed. R. Crim. P. 11 colloquy, we

conclude that Gozo understood the terms of his plea agreement and

entered into it voluntarily.         See Brown, 232 F.3d at 403.            In

addition, Gozo’s challenge to his sentence under Booker is barred

by the appeal waiver.       See United States v. Johnson, 410 F.3d 137,

151-53 (4th Cir.), cert. denied, 126 S. Ct. 461 (2005); United

States v. Blick, 408 F.3d 162, 171-73 (4th Cir. 2005).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We thus dismiss the appeal, and deny Gozo’s motion to

remand and his motions to strike counsel’s Anders brief.                  This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.      Finally, we dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   DISMISSED




                                    - 3 -